DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/02/2017. This action is in response to Specification and claims submitted on 01/24/2018. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/02/2017, 02/07/2019, 05/23/2019, 10/09/2019, 04/07/2020, and 08/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term "near real time" in each of claims 4, 12, and 18 is a relative term which renders the claim indefinite. The term "near real time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, "near real time" has been interpreted as any amount of time that is reasonably within “real time."
Each dependent claim is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
train one or more risk determination models based on a set of labeled data transactions 
access a first set of labeled data transactions, the first set of labeled data transactions having been labeled during a review process
train a first risk determination model using at least the set of labeled data transactions
determine by use of the trained first risk determination model a first risk score for each data transaction in a set of unlabeled data transactions
based at least on the determined first risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a second set of labeled data transactions, the second set of labeled transactions including the first set of labeled transactions and the newly labeled data transactions
train a second risk determination model that is different from the first risk determination model using at least the second set of labeled data transactions
determine by use of the second trained risk determination model a second risk score for subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the second risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass train one or more risk determination models based on a set of labeled data transactions, train a first risk determination model using at least the set of labeled data transactions, and train a second risk determination model that is different from the first risk determination model using at least the second set of labeled data transactions (the various “training” limitations correspond to evaluation and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions is previously subjected to the review process
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass wherein the set of labeled data transactions is previously subjected to the review process (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation that data are “accessed from a database” merely signifies that a computer was used as a tool to perform a mental process. See MPEP 2106.04(a)(2). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component or using a computer as a tool to perform a mental process. Mere instructions to apply an exception using a generic computer component or using a computer as a tool to perform a mental process cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions is subjected to the review process in near real time
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises: accessing a first threshold that specifies a first risk score that is likely to be approved;
accessing a second threshold that specifies a first risk score that is likely to be rejected;
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises: accessing a first threshold that specifies a first risk score that is likely to be approved; accessing a second threshold that specifies a first risk score that is likely to be rejected (corresponds to observation, evaluation, and judgment), labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and labeling any of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein at least one of the first risk score and the second risk score are at least partially based on one or more attributes that are associated with the data transactions of the set of unlabeled data transactions
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass wherein at least one of the first risk score and the second risk score are at least partially based on one or more attributes that are associated with the data transactions of the set of unlabeled data transactions (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions
train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions; and
determine by use of the third trained risk determination model a third risk score for the subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the third risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions (corresponds to evaluation and judgment), train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions (corresponds to evaluation and judgment; present application’s PGPUB US 2019/0130406A1 [0042]: “the risk determination models 225-229 may be a gradient boosting decision tree, while in other embodiments the risk determination models may be an artificial neural network or some other type of making learning classifier” notes that the risk determination models may be a gradient boosting decision tree or neural network; since training of a gradient boosting decision tree or neural network may be done by hand with the assistance of pen and paper, the steps of training these models using labeled data correspond to evaluation and judgment that can be performed with the assistance of pen and paper), determine by use of the third trained risk determination model a third risk score for the subsequently received data transactions (corresponds to observation, evaluation and judgment), and the subsequently received data 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computing system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computing system for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the process of training a risk determination model based on the use of a labeled set determined from a previously trained risk determination model is iteratively repeated for one or more additional risk determination models
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass wherein the process of training a risk determination model based on the use of a labeled set determined from a previously trained risk determination model is iteratively repeated for one or more additional risk determination models (corresponds to evaluation and judgment; present application’s PGPUB US 2019/0130406A1 [0042]: “the risk determination models 225-229 may be a gradient boosting decision tree, while in other embodiments the risk determination models may be an artificial neural network or some other type of making learning classifier” notes that the risk determination models may be a gradient boosting decision tree or neural network; since training of a gradient boosting decision tree or neural network may be done by hand with the assistance of pen and paper, the steps of training these models using labeled data correspond to evaluation and judgment that can be performed with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
training one or more risk determination models based on a set of labeled data transactions 
accessing a first set of labeled data transactions, the first set of labeled data transactions having been labeled during a review process 
training a first risk determination model using at least the set of labeled data transactions 
determining by use of the trained first risk determination model a first risk score for each data transaction in a set of unlabeled data transactions 
based at least on the determined first risk score, newly labeling one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a second set of labeled data transactions, the second set of labeled transactions including the first set of labeled transactions and the newly labeled data transactions 
training a second risk determination model that is different from the first risk determination model using at least the second set of labeled data transactions 
determining by use of the second trained risk determination model a second risk score for subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the second risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computerized”), the above limitations in the context of this claim encompass training one or more risk determination models based on a set of labeled data transactions, training a first risk determination model using at least the set of labeled data transactions, and training a second risk determination model that is different from the first risk determination model using at least the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computerized”), the above limitations in the context of this claim encompass wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions is previously subjected to the review process 

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation that data are “accessed from a database” merely signifies that a computer was used as a tool to perform a mental process. See MPEP 2106.04(a)(2). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component or using a computer as a tool to perform a mental process. Mere instructions to apply an exception using a generic computer component or using a computer as a tool to perform a mental process cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions is subjected to the review process in near real time 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computerized”), the above limitations in the context of this claim encompass wherein the set of labeled data transactions is subjected to the review process in near real time (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises: accessing a first threshold that specifies a first risk score that is likely to be approved;
accessing a second threshold that specifies a first risk score that is likely to be rejected;
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein at least one of the first risk score and the second risk score are at least partially based on one or more attributes that are associated with the data transactions of the set of unlabeled data transactions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to”), the above limitations in the context of this claim encompass wherein at least one of the first risk score and the second risk score are at least partially based on one or more attributes that are associated with the data transactions of the set of unlabeled data transactions (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computerized method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized method for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions
train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions; and
determine by use of the third trained risk determination model a third risk score for the subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the third risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computerized”), the above limitations in the context of this claim encompass based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions (corresponds to evaluation and judgment), train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions (corresponds to evaluation and judgment; present application’s PGPUB US 2019/0130406A1 [0042]: “the risk determination models 225-229 may be a gradient boosting decision tree, while in other embodiments the risk determination models may be an artificial neural network or some other type of making learning classifier” notes that the risk determination models may be a gradient boosting decision tree or neural network; since training of a gradient boosting decision tree or neural network may be done by hand with the assistance of pen and paper, the steps of training these models using labeled data correspond to evaluation and judgment that can be performed with the assistance of pen and paper), determine by use of the third trained risk determination model a third risk score for the subsequently received data transactions (corresponds to observation, evaluation and judgment), and the subsequently received data 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computerized”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
training one or more risk determination models based on a set of labeled data transactions 
accessing a first set of labeled data transactions, the first set of labeled data transactions having been labeled during a review process 
training a first risk determination model using at least the set of labeled data transactions 
determining by use of the trained first risk determination model a first risk score for each data transaction in a set of unlabeled data transactions 
based at least on the determined first risk score, newly labeling one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a second set of labeled data transactions, the second set of labeled transactions including the first set of labeled transactions and the newly labeled data transactions 
training a second risk determination model that is different from the first risk determination model using at least the second set of labeled data transactions 
determining by use of the second trained risk determination model a second risk score for subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the second risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”), the above limitations in the context of this claim encompass training one or more risk determination models based on a set of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein the set of labeled data transactions is previously subjected to the review process and...
or wherein the set of labeled data transactions is subjected to the review process in near real time
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”), the above limitations in the context of this claim encompass wherein the set of labeled data transactions is previously subjected to the review process (corresponds to evaluation and judgment); wherein the set of labeled data transactions is subjected to the review process in near real time (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP See MPEP 2106.04(a)(2). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component or using a computer as a tool to perform a mental process. Mere instructions to apply an exception using a generic computer component or using a computer as a tool to perform a mental process cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises: accessing a first threshold that specifies a first risk score that is likely to be approved;
accessing a second threshold that specifies a first risk score that is likely to be rejected;
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and
labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”), the above limitations in the context of this claim encompass wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises: accessing a first threshold that specifies a first risk score that is likely to be approved; accessing a second threshold that specifies a first risk score that is likely to be rejected (corresponds to observation, evaluation, and judgment), labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected (corresponds to evaluation and judgment). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for training one or more risk determination models based on a set of labeled data transactions. Each of the following limitations:
based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions
train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions; and
determine by use of the third trained risk determination model a third risk score for the subsequently received data transactions, the subsequently received data transactions being approved or rejected based at least on the third risk scores
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computerized”), the above limitations in the context of this claim encompass based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions (corresponds to evaluation and judgment), train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions (corresponds to evaluation and judgment; present application’s PGPUB US 2019/0130406A1 [0042]: “the risk determination models 225-229 may be a gradient boosting decision tree, while in other embodiments the risk determination 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2018/0357559 A1) in view of Duesterwald et al. (US 2019/0042953 A1).
Any limitation that recites “or”/“one of” has been interpreted as requiring only one of the listed alternatives.
Regarding Claim 1,
Truong et al. teaches a computing system configured to train one or more risk determination models based on a set of labeled data transactions, the computing system comprising: at least one processor; a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to: access a first set of labeled data transactions (pg. 9 [0131] “As used herein, "machine-readable medium" means a device able to store the instructions 1016 and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM)...The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1016. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1016) for execution by a machine (e.g., machine 1000), such that the instructions 1016, when executed by one or more processors of the machine 1000 (e.g., processors 1010), cause the machine 1000 to perform any one or more of the methodologies described herein” teaches a hardware storage device storing instructions executed by a processor; pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” teaches accessing labeled training data to training a semi-supervised entity risk evaluation model (corresponds to risk determination models)),
...train a first risk determination model using at least the set of labeled data transactions (pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” and pg. 3 [0032]-[0034] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L” teach training a 
determine by use of the trained first risk determination model a first risk score for each data transaction in a set of unlabeled data transactions (pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” and pg. 3 [0032]-[0036] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores” teach using classifier h (first risk determination model) to determine a first score for unlabeled data in the unlabeled set U; pg. 1 [0015]: “The output of the models trained on these advanced machine learning and deep learning techniques is a score for an entity, known as an entity risk score. Generally, the entity risk score provides a value that indicates an entity's financial and business sustainability” teaches the output score of the trained model is an entity risk score);
based at least on the determined first risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a second set of labeled data transactions, the second set of labeled transactions including the first set of labeled transactions and the newly labeled data transactions (pg. 3 [0032]-[0037] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L” and pg. 3 [0039]: “As shown, the algorithm starts in the first iteration to define a classification model based on a small group of labeled transaction data, and then classify the whole unlabeled transaction data. Then, training transaction data with highest confidence (probability) are added to the labeled set in the next iteration. These iterations continue until all training transaction data are classified” teach labeling the unlabeled data in accordance with the score (see pg. 2 [0030]) and adding the newly labeled data to a second set of labeled data; the combination of L and U’ (newly classified/labeled) corresponds to the new (second) set of labeled data);
train a second risk determination model that is different from the first risk determination model using at least the second set of labeled data transactions (according to current application’s PGPUB US 2019/0130406A1 Specification [0074]: “That is, because different training sets were used to train the risk determination models, each risk determination model will score the data transactions in a different manner” notes that one model is different from another if the models are trained using different training sets; pg. 3 [0032]-[0037] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L” and pg. 3 [0039]: “As shown, the algorithm starts in the first iteration to define a classification model based on a small group of labeled transaction data, and then classify the whole unlabeled transaction data. Then, training transaction data with highest confidence (probability) are added to the labeled set in the next iteration. These iterations continue until all training transaction data are classified” teaches iteratively training a model using different (expanded) labeled data sets, therefore the model trained in the second iteration using the second training set (containing combination of L+U’) corresponds to a second risk determination model; since the first model trained at the first iteration uses a labeled set different from the expanded labeled set used to train the second model at the second iteration, the first and second models are different);
determine by use of the second trained risk determination model a second risk score for subsequently received data transactions (pg. 3 [0032]-[0038] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L... U−U′→U” teaches an iterative training process in 
Truong et al. does not appear to explicitly teaches the first set of labeled data transactions having been labeled during a review process;...the subsequently received data transactions being approved or rejected based at least on the second risk scores.
However, Duesterwald et al. teaches the first set of labeled data transactions having been labeled during a review process (Fig. 2 teaches a probing (review) process in which data is labeled (Fig. 2  at S265A) and probed);
...the subsequently received data transactions being approved or rejected based at least on the second risk scores (pg. 4 [0047]: “Processing continues to operation S270A, where risk assessment mod 315 (see FIG. 3) determines a risk score for the label. In some embodiments of the present invention, the risk score is determined based on a series of versions of the machine learning model that have been trained over time and stored. In our exemplary embodiment (shown in FIG. 5A), a plurality of reference models 502a, 504a, 506a, and 508a have been trained at different times to recognize pictures and drawings of cats and dogs using labeled samples 512 and 514 from a ground truth” teaches a series of models have been trained to produce risk scores, thus rendering a second model producing a second risk score; Fig. 2A at S280A teaches approving labeled samples and adding them as ground truth based on risk scores and Fig. 2A at S285A teaches determining labeled samples are poisonous and rejecting them).
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the first set of labeled data transactions having been labeled during a review process;...the subsequently received data transactions being approved or rejected based 
One of ordinary skill in the arts would have been motivated to make this modification in order to “protect active learning systems from untrusted annotators, including adversarial and non-adversarial (e.g., biased) annotators; and...enable safe scaling of active leaning in crowdsourcing environments” (Duesterwald et al. pg. 1-2 [0020]).
Regarding Claim 2,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Duesterwald et al. further teaches wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected (Fig. 2A at S280A teaches approving labeled samples and adding them as ground truth based on risk scores and Fig. 2A at S285A teaches determining labeled samples are poisonous and rejecting them).
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the set of labeled data transactions includes a subset that is labeled as being approved and a subset that is labeled as being rejected as taught by Duesterwald et al. to the disclosed invention of Truong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “protect active learning systems from untrusted annotators, including adversarial and non-adversarial (e.g., biased) annotators; and...enable safe scaling of active leaning in crowdsourcing environments” (Duesterwald et al. pg. 1-2 [0020]).
Regarding Claim 3,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Truong et al. further teaches wherein the set of labeled data transactions is...accessed from a database (pg. 2 [0019]: “The outcome of this training is a machine learning model 112, which is trained using a training dataset 124 extracted from the database persistence functionality 110 (via, for example, the ETL functionality 112)”).
Duesterwald et al. further teaches wherein the set of labeled data transactions is previously subjected to the review process (Fig. 2 teaches a probing (review) process in which data is labeled (Fig. 2 at S265A) and probed).
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the set of labeled data transactions is previously subjected to the review process as taught by Duesterwald et al. to the disclosed invention of Truong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “protect active learning systems from untrusted annotators, including adversarial and non-adversarial (e.g., biased) annotators; and...enable safe scaling of active leaning in crowdsourcing environments” (Duesterwald et al. pg. 1-2 [0020]).
Regarding Claim 4,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Duesterwald et al. further teaches wherein the set of labeled data transactions is subjected to the review process in near real time (pg. 8 [0084]: “Some embodiments of the present invention implement proactive probes. Proactive probing refers to probes used to maintain trust scores or to assess trust scores early in the active learning process. In some embodiments, proactive probing initiates a probe each time after n new labels are obtained from a given annotator, using the nth sample as the trigger sample for the probe” teaches the probing process (review process) of labeled 
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the set of labeled data transactions is subjected to the review process in near real time as taught by Duesterwald et al. to the disclosed invention of Truong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “protect active learning systems from untrusted annotators, including adversarial and non-adversarial (e.g., biased) annotators; and...enable safe scaling of active leaning in crowdsourcing environments” (Duesterwald et al. pg. 1-2 [0020]).
Regarding Claim 6,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Truong et al. further teaches wherein at least one of the first risk score and the second risk score are at least partially based on one or more attributes that are associated with the data transactions of the set of unlabeled data transactions (pg. 3 [0032]-[0038] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L... U−U′→U” teaches an iterative training process in which the first model in the first iteration determines a score for data in unlabeled set U, and second model in the second iteration determines a score for data in the subsequently received unlabeled set U; pg. 4 [0057]-[0058]: “Then, at operation 216, one or more features are extracted from each piece of the non-training set of transaction data. These features may be, for example, identical to the features extracted in operation 210 above....At operation 218, the one or more features from each piece of the non-training set of transaction data are fed into the entity risk evaluation model to generate an entity risk score for a first entity identified in the non-training set of transaction data” teaches that the risk scores are based on the features (attributes) of the non-training set (unlabeled data)).
Regarding Claim 7,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Truong et al. further teaches wherein the computer-executable instructions, when executed by the at least one processor, further configure the at least one processor to (pg. 9 [0131] “As used herein, "machine-readable medium" means a device able to store the instructions 1016 and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM)...The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1016. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1016) for execution by a machine (e.g., machine 1000), such that the instructions 1016, when executed by one or more processors of the machine 1000 (e.g., processors 1010), cause the machine 1000 to perform any one or more of the methodologies described herein” teaches a hardware storage device storing instructions executed by a processor):
based at least on the determined second risk score, newly label one or more of the data transactions in the set of unlabeled data transactions, the newly labeled one or more data transactions being added to a third set of labeled data transactions, the third set of labeled transactions including the second set of labeled transactions and the newly labeled data transactions (pg. 3 [0032]-[0037] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L” and pg. 3 [0039]: “As shown, the algorithm starts in the first iteration to define a classification model based on a small group of labeled transaction data, and then classify the whole unlabeled transaction data. Then, training transaction data with highest confidence (probability) are added to the labeled set in the next iteration. These iterations continue until all training transaction data are classified” teach labeling the unlabeled data in accordance with the score (see pg. 2 [0030]) and adding the newly labeled data to a third set of labeled data; the combination of L and U’ (newly classified/labeled) in the second iteration of the algorithm corresponds to the new (third) set of labeled data);
train a third risk determination model that is different from the first and second risk determination models using at least the third set of labeled data transactions (according to current application’s PGPUB US 2019/0130406A1 Specification [0074]: “That is, because different training sets were used to train the risk determination models, each risk determination model will score the data transactions in a different manner” notes that one model is different from another if the models are trained using different training sets; pg. 3 [0032]-[0037] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L” and pg. 3 [0039]: “As shown, the algorithm starts in the first iteration to define a classification model based on a small group of labeled transaction data, and then classify the whole unlabeled transaction data. Then, training transaction data with highest confidence (probability) are added to the labeled set in the next iteration. These iterations continue until all training transaction data are classified” teaches iteratively training a model using different (expanded) labeled data sets, therefore the model trained in the third iteration using the training set (containing combination of L+U’) from the previous iteration corresponds to a third risk determination model; since the first and second models trained at the first and second iterations use  labeled sets different from the expanded labeled set used to train the third model at the third iteration, the first, second, and third models are different); and
pg. 3 [0032]-[0038] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L... U−U′→U” teaches an iterative training process in which the third model in the third iteration determines a score for data in the subsequently received unlabeled set U).
Duesterwald et al. further teaches the subsequently received data transactions being approved or rejected based at least on the third risk scores (pg. 4 [0047]: “Processing continues to operation S270A, where risk assessment mod 315 (see FIG. 3) determines a risk score for the label. In some embodiments of the present invention, the risk score is determined based on a series of versions of the machine learning model that have been trained over time and stored. In our exemplary embodiment (shown in FIG. 5A), a plurality of reference models 502a, 504a, 506a, and 508a have been trained at different times to recognize pictures and drawings of cats and dogs using labeled samples 512 and 514 from a ground truth” teaches a series of models have been trained to produce risk scores, thus rendering a third model producing a third risk score; Fig. 2A at S280A teaches approving labeled samples and adding them as ground truth based on risk scores and Fig. 2A at S285A teaches determining labeled samples are poisonous and rejecting them).
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the subsequently received data transactions being approved or rejected based at least on the third risk scores as taught by Duesterwald et al. to the disclosed invention of Truong et al.

Regarding Claim 8,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 7.
Truong et al. further teaches wherein the process of training a risk determination model based on the use of a labeled set determined from a previously trained risk determination model is iteratively repeated for one or more additional risk determination models (pg. 3 [0032]-[0037] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores... L+U′→L” and pg. 3 [0039]: “As shown, the algorithm starts in the first iteration to define a classification model based on a small group of labeled transaction data, and then classify the whole unlabeled transaction data. Then, training transaction data with highest confidence (probability) are added to the labeled set in the next iteration. These iterations continue until all training transaction data are classified” teaches iteratively training an additional model based on the use of a labeled set determined from a previously trained risk determination model).
Regarding Claim 9,
Claim 9 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Truong et al. further teaches a computerized method for training one or more risk determination models based on a set of labeled data transactions, the computerized method comprising (pg. 9 [0131] “As used herein, "machine-readable medium" means a device able to store the instructions 1016 and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM)...The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1016. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1016) for execution by a machine (e.g., machine 1000), such that the instructions 1016, when executed by one or more processors of the machine 1000 (e.g., processors 1010), cause the machine 1000 to perform any one or more of the methodologies described herein” teaches the method is computerized; pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” teaches accessing labeled training data to training a semi-supervised entity risk evaluation model (corresponds to risk determination models)).
Regarding Claim 10,
Claim 10 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2.
Regarding Claim 11,
Claim 11 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3.
Regarding Claim 12,
Claim 12 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4.
Regarding Claim 14,
Claim 14 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6.
Regarding Claim 15,
Claim 15 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7.
Regarding Claim 16,
Claim 16 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Truong et al. further teaches a computer program product comprising one or more hardware storage devices having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to cause the computing system to perform a method for training one or more risk determination models based on a set of labeled data transactions, the method comprising (pg. 9 [0131] “As used herein, "machine-readable medium" means a device able to store the instructions 1016 and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM)...The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1016. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1016) for execution by a machine (e.g., machine 1000), such that the instructions 1016, when executed by one or more processors of the machine 1000 (e.g., processors 1010), cause the machine 1000 to perform any one or more of the methodologies described herein” teaches hardware storage and instructions executed by processor; pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” teaches accessing labeled training data to training a semi-supervised entity risk evaluation model (corresponds to risk determination models)).
Regarding Claim 17,
Claim 17 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2.
Regarding Claim 18,
Truong et al. in view of Duesterwald et al. teaches the computer program product of claim 16.
Truong et al. further teaches wherein the set of labeled data transactions is...accessed from a database (pg. 2 [0019]: “The outcome of this training is a machine learning model 112, which is trained using a training dataset 124 extracted from the database persistence functionality 110 (via, for example, the ETL functionality 112)”).
Duesterwald et al. further teaches wherein the set of labeled data transactions is previously subjected to the review process (Fig. 2 teaches a probing (review) process in which data is labeled (Fig. 2 at S265A) and probed).
...wherein the set of labeled data transactions is subjected to the review process in near real time (pg. 8 [0084]: “Some embodiments of the present invention implement proactive probes. Proactive probing refers to probes used to maintain trust scores or to assess trust scores early in the active learning process. In some embodiments, proactive probing initiates a probe each time after n new labels are obtained from a given annotator, using the nth sample as the trigger sample for the probe” teaches the probing process (review process) of labeled data is initiated after obtaining n new labels, thus rendering the probing process is performed in near real time).
Truong et al. and Duesterwald et al. are analogous art because they are directed to risk determination using machine learning.

One of ordinary skill in the arts would have been motivated to make this modification in order to “protect active learning systems from untrusted annotators, including adversarial and non-adversarial (e.g., biased) annotators; and...enable safe scaling of active leaning in crowdsourcing environments” (Duesterwald et al. pg. 1-2 [0020]).
Regarding Claim 20,
Claim 20 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Truong et al. further teaches wherein the computer-executable instructions, when executed by the at least one processor, further configure the at least one processor to (pg. 9 [0131] “As used herein, "machine-readable medium" means a device able to store the instructions 1016 and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM)...The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1016. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1016) for execution by a machine (e.g., machine 1000), such that the instructions 1016, when executed by one or more processors of the machine 1000 (e.g., processors 1010), cause the machine 1000 to perform any one or more of the methodologies described herein” teaches hardware storage and instructions executed by processor).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2018/0357559 A1) in view of Duesterwald et al. (US 2019/0042953 A1) and further in view of Dhurandhar et al. (US 2017/0293917 A1).
Regarding Claim 5,
Truong et al. in view of Duesterwald et al. teaches the computing system of claim 1.
Truong et al. further teaches wherein newly labeling one or more of the data transactions in the set of unlabeled data transactions comprises (pg. 2 [0030]: “At operation 306, a semi-supervised entity risk evaluation model is trained using one or more of the one or more KPIs. In such an approach, a small group of the training data may be labeled as "healthy" or "non-healthy" entities. Since two classes are defined, the task of semi-supervised classification is to separate entities into these two classes with a confidence or probability of being in each class (e.g., a probability value between 0 and 1)” and pg. 3 [0032]-[0036] “Let L be set of labeled data, U be set of unlabeled data: Repeat: Train a Classifier h with training data L...Classify data in U with h...Find a∈ U′, where U′⊂ U, with most confident scores” teach using classifier h to label unlabeled data). 
Truong et al. in view of Duesterwald et al. does not appear to explicitly teach accessing a first threshold that specifies a first risk score that is likely to be approved; accessing a second threshold that specifies a first risk score that is likely to be rejected; labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected.
However, Dhurandhar et al. teaches accessing a first threshold that specifies a first risk score that is likely to be approved; accessing a second threshold that specifies a first risk score that is likely to be rejected; labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and labeling any of the data transactions of the set of pg. 2 [0028]: “Such results for example, may include entities and parties identified as having high confidences of collusion where a threshold value for characterization as a "high" confidence of fraud and/or collusion may be set by a user. This threshold is preferably at least equal to or greater than 0.50. Tabulated lists of vendors and/or employees can be generated and ranked according to each employee or vendor fraud/risk scores and confidences of collusion as output 160 in FIG. 1” teaches accessing a second threshold (equal to or greater than 0.5) that specifies a second risk score that is likely to be rejected because the vender is considered of “high” confidence of fraud and/or collusion; Fig. 5A displays a ranked list of vendor with risk score higher than the threshold of “0.5”, thus rendering these vendors as likely to be labeled as risky/fraudulent and undesirable to work with (corresponds to rejected); on the other hand, a first threshold of a risk score equal to or below 0.49 would be likely to be labeled as non-risky (corresponds to approved); also see pg. 2 [0031]: “Yet another private data source can include Risky Vendor Lists which are company specific lists that contain names of fraudulent or high risk suppliers based mostly on undesirable past experiences”; pg. 5 [0054] teaches using machine learning to classify/label data). 
Truong et al., Duesterwald et al., and Dhurandhar et al. are analogous art because they are directed to risk determination using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate accessing a first threshold that specifies a first risk score that is likely to be approved; accessing a second threshold that specifies a first risk score that is likely to be rejected; labeling any of the data transactions of the set of unlabeled data transactions that have a risk score below the first threshold as approved; and labeling any of the data transactions of the set of unlabeled data transactions that have a risk score above the second threshold as rejected as taught by Dhurandhar et al. to the disclosed invention of Truong et al. in view of Duesterwald et al.

Regarding Claim 13,
Claim 13 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5.
Regarding Claim 19,
Claim 19 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gardner et al. (US 10,250,617 B1) teaches a computer-implemented method for detecting malware using machine learning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./               Examiner, Art Unit 2125           

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125